 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8
     RIVERPORT INSURANCE COMPANY,
 9                                                        Case No.: 2:18-cv-00330-GMN-NJK
               Plaintiff(s),
10                                                                        Order
     v.
11                                                                   [Docket No. 24]
     STATE FARM FIRE & CASUALTY
12   COMPANY,
13             Defendant(s).
14         Pending before the Court is a stipulation to reconsider the order granting as unopposed
15 Plaintiff’s motion to compel. Docket No. 24. Reconsideration of an order is disfavored, and is
16 proper when (1) there is newly discovered evidence that was not available previously, (2) the Court
17 committed clear error or the initial decision was manifestly unjust, or (3) there is an intervening
18 change in controlling law. Local Rule 59-1. The stipulation makes no effort to explain how any
19 of these circumstances exist here, and they plainly do not. The premise of the stipulation is that
20 the Court ordered responses to discovery motions be filed within four days of the service of the
21 motion and that, despite the Court explicitly warning the parties not to do so, counsel and their
22 staff instead assumed the response deadline to the motion to compel was 14 days after it was filed
23 based on an automatically generated CM/ECF notice. Compare Docket No. 11 at 2 and n.1 with
24 Docket No. 24 at 2.1 Such a situation is not compelling as a general matter, and it certainly does
25
26         1
             The local rules have already made clear for some time that the automatically-generated
   CM/ECF notice is a courtesy of no legal consequence. Local Rule IC 3-1(d). Implementing a
27 system by which office personnel advise attorneys on deadlines based on such notices, as appears
   to be the case here, Docket No. 24 at 2, does not obviate an attorney’s duty to ensure for himself
28 that he is complying with a clear order.

                                                    1
 1 not meet the standards for reconsideration.       Nonetheless, because the parties agree to
 2 reconsideration and as a one-time courtesy only, the stipulation will be GRANTED.
 3        The Clerk’s Office is INSTRUCTED to reactivate the motion to compel at Docket No.
 4 21. The response to that motion shall be filed by 5:00 p.m. on November 29, 2018. The Court
 5 expects strict compliance with all deadlines and all orders moving forward.
 6        IT IS SO ORDERED.
 7        Dated: November 28, 2018
 8                                                          ______________________________
                                                            Nancy J. Koppe
 9                                                          United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
